Per Curiam.
We are of opinion that summary judgment dismissing the complaint should not have been granted. By the resolution of the board of estimate and apportionment of July 2, 1914, subsequently approved by the commissioners of the sinking fund, the commissioner of docks was authorized to execute the contract with the New York Railways Company. By section 830 of the Greater New York Charter it is provided that the commis*505sioner of docks “ may adopt a common seal for said department of docks, and direct its use.” In view of the presumption that the seal was attached by proper authority (Gause v. Commonwealth Trust Co., 196 N. Y. 134; Quackenboss v. Globe & R. F. Ins. Co., 177 id. 71; Weeks v. Esler, 143 id. 374), it cannot be held as matter of law that a contract under seal “ was necessarily detrimental to the interests of the city or that it was not of the usual character and form of municipal contracts.” (Peterson v. City of New York, 194 N. Y. 437.)
The judgment should be reversed and the motion denied.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Judgment unanimously reversed and the motion denied.